Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 1 of 15

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MASSACHUSETTS

Sk RK RR KR RK KR RR RE KO ROK OR OR OR KR &

LEAH BASSETT,
Plaintiff

CIVIL ACTION
No.

VS.

*K

ok

+k

s

*
Category One’
THEODORE BLITT, personally and d/b/a MILE *
HIGH MEDIA;
ROBERT BLITT, personally and d/b/a MILE *
HIGH MEDIA: "

MILE HIGH D.V.D. CORPORATION: *
ORIGINAL CUT ENTERTAINMENT, INC.: *
O.L. ENTERTAINMENT, INC.:
VIVID CANADA ENTERTAINMENT, INC. *
“6

*

*

%

*

of

+

K

*

*

*e

*

k

 

MILE HIGH MEDIA, INC:: and.

John Doe #A et seq.:

Category Two*

NEXT DOOR ENTERTAINMENT, d/b/a
BUDDY PROF ITS.com;

GAMMA ENTERTAINMENT, d/b/a
CHARGEPAY B.V.:

John Doe #1 et seq.;

Category Three?

LARRY BAKER, d/b/a CONNOR MAGUIRE;

WILLIAM GRAY, d/b/a BILLY SANTORO;

CAMERON ROSE, d/b/a COLTON GREY;

CHRISTIAN JIMENEZ, d/b/a JESSY DUBAT;

PLAINTIFF'S COMPLAINT

ee esssssteeesesssesssssssteneeeeeeeenes

' Category One Defendants consists of individuals and/or business entities that are known or believed to be
associated with the unincorporated entity [or trade name] known as "Mile High Media", and involved in the
commercial promotion, propagation, and transmission/sales of the unauthorized and unlawful porn films and/or
advertising Stills that were shot on Plaintiffs premises.

é Category Two Defendants consists of business entities that are known or believed to have been utilized by Jon Blitt,
Theorore Blitt, and/or Edward Blitt via their managerial control of Mile High Distribution, Inc. and other Category
One entities as distributors/retailers in the commercial promotion, propagation, and transmission/sales of the
unauthorized and unlawful porn films and/or advertising Stills that were shot on Plaintiff's premises.

, Category Three Defendants consists of individuals who are known or believed to have been present on Plaintiff's
premises and to have participated either as actors and/or as crewmembers both in the creation of the unauthorized and
unlawful porn films and/or advertising Stills or "Selfies" shot thereon, as well as in the ensuing promotion,
propagation, and transmission/sales of those products.

 

 

 
Case 1:21-cv-10899-PBS Document 1 Filed 05/28/21 Page 2 of 15

KATE JAMIESON, d/b/a AUBREY KATE: ?
BENJAMIN PECK, d/b/a ROB YEAGER: i
LORIS MARIE JAQUE, d/b/a THEO F ORD: *
JESSIE ASHBY, d/b/a JESSIE COLTER; *
John Doe #1, d/b/a BROCK AVERY: ¥
John Doe #2, d/b/a NICK CAPRA: si
John Doe #3, d/b/a ANDREW FIN CH; +
John Doe #4, d/b/a ALEX GREEN; =
John Doe #5, d/b/a WOLF HUDSON; .
John Doe #6, d/b/a ELI HUNTER; *
John Doe #7, d/b/a JACOB LADDER: =
John Doe #8, d/b/a NINA LAWLESS: =
John Doe #9, d/b/a IAN LEVINE; *
John Doe #10, d/b/a BRENDAN PATRICK; *
John Doe #11, d/b/a J.D. PHOENIX; .
John Doe #12, d/b/a CHELSEA POE; *
John Doe #13, d/b/a ADAM RUSSO: =
Jane Doe #14, d/b/a MAGDELINE ST. MICHAELS*

John Doe #15, d/b/a SETH SANTORO: *
John Doe #16, d/b/a SAM Tis: *
John Doe #17, d/b/a BRANDON WYLDE: *
John Doe #18, et seq. .

Defendants *
ke RK RK KOK ROK KK RRO EK Rk RR x

I. INTRODUCTORY STATEMENT

This civil action arises from the factual circumstances set forth more fully in Plaintiff's
Verified Complaint in the previously-filed and pending lawsuit, Bassett v. Jensen et als, Civil
Action No. 18-cv-10576-PBS. The so-called Mile High-associated Defendants in that lawsuit:

- - viz., [1.] Monica Jensen, d/b/a Nica Noelle; [2.] Jon Blitt, personally and d/b/a Mile High
Media, d/b/a Icon Male; d/b/a Transsensual; and, [3.] Mile High Distribution, Inc., -- have been
determined per a Rule 56 Order entered on August 6, 2020 to be liable to Leah Bassett | "Bassett"
per a Copyright Infringement Count that stems from those Defendants' joint and several conduct
in the commercial creation and subsequent marketing of a number of porn films and/or advertising

Stills that contained, inter alii, images of Bassett's own Copyright-protected artworks therein.

 

 
Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 3 of 15

Those commercially-intended porn films and advertising Stills were created on Bassett's premises
without her contemporary knowledge, authorization, or any lawfully-required, governmental
permits. The Defendants named herein are each known or believed to have participated in the
creation and/or the marketing and distribution/sales of those porn films and Stills shot on Bassett's
premises, rendering them respectively liable at law to Bassett per one or more of the Counts
asserted herein. One of Bassett's primary goals ever since her transmission of a so-called "O3A
Demand Letter", dated October 16, 2015, to those three Mile High-associated Defendants in the
pending and corollary lawsuit has been to ensure the permanent removal and destruction of all
porn films and Still photography that displayed therein her premises, her furnishings, and/or her
Copyright-protected artworks. Unfortunately, those three Mile High-associated Defendants have
failed to meaningfully and in good faith cooperate with Bassett in achieving that goal, which has
prompted this separate effort to ensure their permanent removal and destruction from these three
categories of persons or entities who are known or believed to have played a role in the
commercial efforts to create and/or market/sell the numerous porn films and Still photography
that were unlawfully shot on Bassett's premises, and which continue to be readily viewable on
various commercial Internet sites.
Il. JURISDICTIONAL STATEMENT

This Court has jurisdiction due both to Bassett's federal claim arising from asserted
violations of the U.S. Copyright Act, as well as on the basis of diversity of citizenship arising

from the out-of-state or out-of-country residential and/or business locations of the Defendants.

Ill. PARTIES

l. Plaintiff Leah Bassett is an adult female and professional artist, who was raised on

 

 

 
Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 4 of 15

Martha's Vineyard and attended Bates College and the Rhode Island School of Design. Her
domicile at all pertinent times herein has been a house situated in Aquinnah, Massachusetts that
she personally designed and built with the assistance of her building contractor father and various
of her contractor uncles and friends.

[Category One Defendants]

as Defendant Theodore (Ted) Blitt is an adult male, last known to be residing in Quebec,
Canada. He is the reported founder of the entity known as "Mile High Media", and his various
business titles include President of Mile High Distribution, Inc., located at 8148 Devonshire Road,
Mont-Royal, Quebec, H4P 2K3.

3, Defendant Robert Blitt is an adult male, last known to be residing in Quebec, Canada. He
is the reported President of an entity known as Mile High D.V.D. Corporation, d/b/a "Mile High
DVD", which appears to be part of the umbrella entity "Mile High Media".*

4, Defendant Mile High D.V.D. Corporation, registered as a Canadian corporation, is
reportedly also located at 8148 Devonshire Road, Mont-Royal, Quebec, H4P 2K3.

>. Defendant Mile High Media, Inc. is a U.S. entity that was incorporated in Delaware and is
reportedly distinct from, while part of, the umbrella entity "Mile High Media.".° It also reportedly

was doing business in California, while listing Gary Jay Kaufman, at 1925 Century Park East,

re

* In an interview of Jon Blitt, identified as "vice president of Mile High Media, a family-run business based in
Montreal", dated Sept. 29, 2009, titled "Jn the Executive Seat: Jon Blitt" and appearing in XBIX.com, Jon stated in
pertinent part as to Robert: "My brother's been here 20 years, and he's V.P. of Operations. . .".

> Per Ted Blitt's deposition testimony on July 30, 2019, all of the porn-related product that Mile High Media, Inc.
markets/sells is "created by Mile High Distribution", while adding that its "Junction is to do business with people in
the States. It's an American corporation.” Ted Blitt stated that he was the President of that Delaware corporation,
and that its owner was Original Cut Entertainment, Inc.. He further stated that Mile High Media, Inc. had no
employees or office(s) in the U.S., and that all of its business activities were operated out of Montreal. Ted Blitt
Depo. at pgs. 26-29.

a
fF
—
we
Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 5 of 15

Suite 2350, Los Angeles, CA 90067, as its registered agent, at pertinent times hereto.°

6. Defendant Original Cut Entertainment, Inc. is registered as a Canadian corporation, and
reportedly is also located at 8148 Devonshire Road, Mont-Royal, Quebec, H4P 2K3. Per Ted

Blitt's aforesaid Deposition testimony, it operates as "q holding company" in which he is the sole

stockholder.

7. Defendant O.L. Entertainment, Inc. is registered as a Canadian corporation, and reportedly
is also located at 8148 Devonshire Road, Mont-Royal, Quebec, H4P 2K3. It also appears to be
part of the umbrella entity "Mile High Media".’

8. Defendant Vivid Canada Entertainment, Inc. is registered as a Canadian corporation, and
reportedly is also located at 8148 Devonshire Road, Mont-Royal, Quebec, H4P 2K3. Jon Blitt is
listed as its President, and so it also appears to be part of the umbrella entity "Mile High Media."
9. Defendant John Doe #A, et seq. is so designated in anticipation of the likelihood that there
are one of more other Blitt-related entities that are also engaged in their commercial porn
activities, separately or as part of the umbrella entity "Mile High Media", in marketing/selling the

porn films and advertising Stills shot on Bassett's premises.

Mr. Kaufman is also listed as the registered agent for another Delaware corporation doing business in California,
named Mile High Productions, Inc., and headquartered at 8148 Devonshire Road, Mont-Royal, Quebec, Canada.
It reportedly ceased doing business in CA in 2016, which leads to an inference that it also was part of the umbrella
entity "Mile High Media" when the porn films and advertising Stills shot on Bassett's premises in 2014-15 were being
marketing during those initial years of 2014-16. It will require further Discovery to establish whether that corporate
entity should also be added as a Mile Hi gh-related Co-defendant.

" See the "mile high media" publication, titled "Mile High Media & O.L. Entertainment Combine For 79 AVN
Nominations", dated November 20, 2017 and attached herewith as Exhibit B, wherein it states in pertinent part:
"Formed in 2013, O.L. Entertainment is the Joint venture by adult industry powerhouses Mile High Media and
Gamma Entertainment."

 

 
Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 6 of 15

[Category Two Defendants]
10. Defendant "NextDoorEntertainment" is listed as the owner of an Internet website, called

“Buddy Profits.com", which lists a mailing address in Canada at 3300 Cote Verte, Montreal,

Quebec, H4R 2B7. Per an AVN news article, dated January 14, 2015 and titled "Buddy Profits,
Mile High Media Launch IconMale. com", attached herewith as Exhibit C, it is evident that a
partnership agreement of some sort was reached between Buddy Profits and Mile High Media in
regards to marketing and selling the Icon Male films and advertising Stills that were shot, among
others, on Bassett's premises.°

Il. Defendant Gamma Entertainment, doing business as ChargePay B.V., is reportedly also
headquartered in Canada. It reportedly operated the Internet porn site known as
“transsensual.com", which is owned by Mile High Distribution, Inc. per led Blitt's aforesaid
Deposition testimony. It listed a mailing address of Industrieg 5B, 2421 LK Nieuwkoop,
Netherlands on that website.’

Le. Defendant John Doe #1. et seq., 1s so designated in anticipation of the likelihood that there

are a considerable number of other third-party commercial entities with whom Mile High

Distribution, Inc. and/or some other Mile High Media-associated entity entered into retail
agreements of one form or another for the purpose of marketing and selling, inter alii, the porn

films and advertising Stills shot on Bassett's premises.

snp:

: Notably, Jon Blitt in his stated capacity as "vice president of Mile High Media" is prominently quoted in that news
article, along with Buddy Profits’ Managing Director, Hector Camacho.

” Two representative examples, while purposely selecting non-graphic/obscene ones, of the continued marketing of

the porn films shot unlawfully on Bassett's premises after her initiation of the corollary lawsuit are attached herewith
as Exhibit D.

 

 
Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 7 of 15

{Category Three Defendants]

13. Defendant Larry Baker, d/b/a Connor Maguire, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His address is
unknown to Bassett.

14. Defendant William Gray, d/b/a Billy Santoro, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His present
address is unknown to Bassett.

15. Defendant Cameron Rose, d/b/a Colton Grey, is known to have been present on Bassett's

premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on

behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His address is
unknown to Bassett.
16. Defendant Christian Jimenez, d/b/a J essy Dubai, is known to have been present on

Bassett's premises for hire for the unauthorized and unlawful commercial porn shoots conducted
thereon on behalf of Monica J ensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His

address is unknown to Bassett.
17. Defendant Kate Jamieson, d/b/a Aubrey Kate, is known to have been present on Bassett's

premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on

behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His address is
unknown to Bassett.
18. Defendant Benjamin G. Peck, d/b/a Rob Yeager, is known to have been present on

Bassett's premises for hire for the unauthorized and unlawful commercial porn shoots conducted

— 7 mat

 

 
 

Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 8 of 15

thereon on behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His

address is unknown to Bassett.

19. Defendant Loris Marie J aque, d/b/a Theo Ford, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His address 1s
unknown to Bassett.

20. Defendant Jessie Ashby, d/b/a Jessie Colter, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His address js
unknown to Bassett.

21. Defendant John Doe #1, d/b/a Brock Avery, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

2. Defendant John Doe #2, d/b/a Nick Capra, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
(apart from a first name of “Doug") and address is unknown to Bassett. Two representative
examples, while deliberately selecting non-graphic/obscene ones, of the ways in which some of
the actors utilized the Stills on their own Social Media sites, -- selecting Nica Capra in this
instance for posts he made in J anuary 2021, are attached herewith as Exhibit E.

25% Defendant John Doe #3, d/b/a Andrew F inch, is known to have been present on Bassett's

premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on

 

 
Case 1:21-cv-10899-PBS Document 1 Filed 05/28/21 Page 9 of 15

behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name

and address is unknown to Bassett.
24. Defendant John Doe #4, d/b/a Alex Green, is known to have been present on Bassett's

premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

25. Defendant John Doe #5, d/b/a Wolf Hudson, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

26. Defendant John Doe #6, d/b/a Eli Hunter, is known to have been present on —
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

27. Defendant John Doe #7, d/b/a Jacob Ladder, is known to have been present on Bassett's

premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

28. Defendant John Doe #8, d/b/a Nina Lawless, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on

behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name

and address is unknown to Bassett.

29. Defendant John Doe #9, d/b/a Ian Levine, is known to have been present on Bassett's

 
a Te

Case 1:21-cv-10899-PBS Document 1 Filed 05/28/21 Page 10 of 15

premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

30. Defendant John Doe #10, d/b/a Brendan Patrick, is known to have been present on
Bassett's premises for hire for the unauthorized and unlawful commercial porn shoots conducted
thereon on behalf of Monica J ensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His
legal name and address is unknown to Bassett.

31. Defendant John Doe #11, d/b/a J.D. Phoenix, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

32. Defendant John Doe #12, d/b/a Chelsea Poe, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

33. Defendant John Doe #13, d/b/a Adam Russo, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

34. Defendant Jane Doe #14, d/b/a Magdeline St. Michaels, is known to have been present on
Bassett's premises for hire for the unauthorized and unlawful commercial porn shoots conducted
thereon on behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. Her

legal name and address is unknown to Bassett.

 

 
Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 11 of 15

35. Defendant John Doe #15, d/b/a Seth Santoro, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

36. Defendant John Doe #16, d/b/a Sam Truitt, is known to have been present on Bassett's
premises for hire for the unauthorized and unlawful commercial porn shoots conducted thereon on
behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His legal name
and address is unknown to Bassett.

37. Defendant John Doe #17, d/b/a Brandon Wylde, is known to have been present on
Bassett's premises for hire for the unauthorized and unlawful commercial porn shoots conducted
thereon on behalf of Monica Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution. His
legal name and address is unknown to Bassett.

38. Defendant John Doe #18. et seq., is so designated in anticipation of the possibility that
there may be one or more additional individuals who were present, and/or participated for hire, in
the unauthorized and unlawful porn shoots conducted on Bassett's premises on behalf of Monica
Jensen, d/b/a Nica Noelle, and Mile High Media/Distribution.

IV. FACTUAL ALLEGATIONS

39. Most of the underlying factual circumstances as to the tortious activities and conduct that
took place on Bassett's premises, and which had continued in various respects up through the
filing of her initial lawsuit in this Court on March 26, 2018, were set forth in "Plaintiff's Verified
Complaint", attached herewith as Exhibit A and incorporated herein by reference.

40. Upon information and belief, each of the Defendants named in Category One herein were

involved with, and/or commercially benefited from, the marketing and distribution/sales of the

 

 
Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 12 of 15

porn films and advertising Stills shot on Bassett's premises.

41. Upon information and belief, each of the Defendants named in Category Two herein were
involved with, and/or commercially benefited from, the marketing and distribution/sales of the
porn films and advertising Stills shot on Bassett's premises.

42. Upon information and belief, each of the Defendants named in Category Three herein were
involved with, and/or commercially benefited from, the creation of the porn films and/or
advertising Stills shot on Bassett's premises.

43. Bassett alleges that all of those Category Three actors and/or crewmembers posed for one
or more series of "advertising Still photographs" [alternatively referred to as “modeling Stills"],
which were shot by Still Photographer Joshua Spafford at Jensen/Mile High's direction, inter alii,
on Bassett's premises. Bassett alleges further that images of her house, her furnishings, and/or her
Copyright-protected artworks were routinely included in those advertising Stills.

44. Bassett alleges that many, if not most, of those Category Three actors and/or crewmembers
were provided with overnight "room and board" at Jensen's direction on Bassett's premises during
their respective stays on the Vineyard for the commercial porn shoots. Their presence as putative
“guests” in Jensen's employ was both unauthorized by Bassett and in express violation of the
terms of the applicable Lease.

45. Bassett alleges that many, if not most, of those Category Three actors and/or crewmembers
had personal cellphones or other camera equipment, which were used to take, and in some
instances exchange, "casual" photographs [the "Selfies"] taken on Bassett's premises, which also
included images of her house, her furnishings, and/or her Copyright-protected artworks.

46. Bassett alleges that many, if not most, of those Category Three actors and/or crewmembers

were directed or urged to post the advertising Stills and/or Selfies, along with film clips in some

 
Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 13 of 15

instances, on their respective Social Media sites for the commercially-intended purpose of both
promoting the actors' own respective careers within the porn industry, as well as promoting both
the individual Icon Male or Transsensual films in which s/he was appearing as an actor, and the

Mile High-owned Icon Male or Transsensual studio brands more generally.

V. LEGAL THEORIES OF RECOVERY

Count One (Copyright Infringement)
47. Bassett asserts that the Defendants, individually and/or jointly as between each respective
Category herein, as well as prospectively jointly as between themselves respectively and
Defendants Jensen, Blitt, and/or Mile High Distribution in the corollary lawsuit, have engaged in
various conduct in violation of the United States Copyright Act, Title 17, arising from the
creation, marketing, and/or sales for their, and perhaps others', commercial gain from the porn
films and/or Still photography shot on Bassett's premises that depict her Copyright-protected
Works without her permission.
48. As the U. S. Supreme Court stated in Sony Corp. of America v. Universal City Studios,
Inc., 464 U.S. 417, 488-89 (1984) in pertinent part:
Copyright infringement is a strict liability tort, and thus all individuals who

participate in the infringement are jointly and severally liable. .. Nor is it necessary

that the defendant be aware that the infringing activity violates the copyright laws.

Section 504(c)(2) of the 1976 Act provides for a reduction in statutory damages

when an infringer proves that he "was not aware and had no reason to believe

that his or her acts constituted an infringement of copyright," but the statute

provides no general exemption for those who believe their infringing activities

are legal
Under the factual circumstances at bar, it is difficult to imagine how any of the Defendants named

herein could credibly claim that he, she, or it had any sound reason for believing that the porn

films and/or advertising Stills created by Jensen/Mile High on Bassett's premises had been shot

 
 

Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 14 of 15

Count Two (Violation of Chapter 93A)
49. __ Bassett asserts that the Defendants, individually and/or jointly as between each respective
Category herein, as well as prospectively jointly as between themselves respectively and
Defendants Jensen, Blitt, and/or Mile High Distribution in the corollary lawsuit, have engaged in
various acts and conduct that constituted "unfair or deceptive acts or practices in the conduct of
any trade or practice" in contravention of the Massachusetts Consumer Protection Act, Mass.
Gen. Laws, Chapter 93A, Sections 2, 9 et seq..
50. Bassett further asserts that some number of the Defendants engaged in the conduct of
those "unfair or deceptive acts or practices” in a manner respectively that would be construed as
"wilful" per Section 9 of that Act.

Count Three (Civil Conspiracy)

Sl. Bassett asserts that the Defendants, individually and/or jointly as between each respective
Category herein, as well as prospectively jointly as between themselves and Defendants J ensen,
Blitt, and/or Mile High Distribution in the corollary lawsuit, have engaged in conduct as broadly
described herein that constitutes actionable conspiracy to the detriment of Bassett's personal,
property, and/or pecuniary interests/rights.

Count Four (Infliction of Emotional and Mental Distress)

ee

As the U.S. Supreme Court stated in Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 680 (2014) in pertinent
part: "It is widely recognized that the separate-accrual rule attends the copyright statute of limitations. Under that
rule, when a defendant commits successive violations, the statute of limitations runs separately from each violation.
Each time an infringing work is reproduced or distributed, the infringer commits anew wrong. Each wrong gives
rise to a discrete "claim" that "accrue[s]" at the time the wrong accrues. In short, each infringing act starts a new
limitations period. See Stone y. W. illiams, 970 F.2d 1043, 1049 (CA2 1992)("Each act of infringement is a distinct
harm giving rise to an independent claim for relief.")."

“jf

 

 
Case 1:21-cv-10899-PBS Documen t1 Filed 05/28/21 Page 15 of 15

32. Bassett asserts that the Defendants, individually or jointly, have engaged in conduct as
broadly described herein that tortiously and actionably, whether by negligent, reckless, or
intentional conduct, has proximately resulted in, and/or contributed to, the infliction of severe

emotional and mental distress to Bassett.
VI. JURY CLAIM

Bassett respectively demands a trial by jury as to to all numerated Counts herein so triable.

VI. REQUEST FOR RELIEF

WHEREFORE, Bassett respectfully requests that this Honorable Court establish liability
as to each of the Defendants. severally and/or jointly, in relation to each of the numerated Counts
as applicable, and award to Bassett both: |1.] Compensatory damages, including statutory/punitive

damages as applicable, as well as her costs and attorney's fees; and, [2.] Injunctive relief as

LEAH BASSETT

By her attorney,

he Fa A ‘ i oe at
' i s :
af f f ——

Date: May 28, 2021 yf Lu. (C y
Js ohn A. Taylor, Esquire
MA BBO #493400
18 Central Square
Bristol NH 03222
(603) 530-2160
jataylor3 17@gmail.com

 

reverses

"As stated in the aforecited Sony Corp. of America case in pertinent part: "The Copyright Act provides the owner of
a copyright with a potent arsenal of remedies against an infringer of his work, including an injunction to restrain the
infringer from violating his rights, the impoundment and destruction of all reproductions of his work made in
violation of his rights, a recovery of actual damages and any additional profits realized by the infringer or a recovery
of statutory damages and attorneys fees." 464 U.S. at 435 (Citing Sections 502-to-505 of the Act).

 
